Insistence is made on rehearing for the first time that this case should be reversed, because the defendant was denied a jury trial after demand made.
The only evidence in the record that such demand was made appears to be signed by T.J. Touart, without further designation, nor does the record disclose that the said Touart had authority to or was in any way representing the defendant. On the contrary, the judgment entry recites that, "no jury trial having been demanded by the defendant, this cause is tried by the court." The recitals in the judgment entry, under the facts as appear from this record, would govern.
The application for rehearing is overruled. *Page 203